DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 11/02/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahase et al. (PG Pub 2018/0248154; hereinafter Shirahase) and Naito et al. (PG Pub 2016/0027935; hereinafter Naito).


    PNG
    media_image1.png
    643
    632
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a light-emitting element (see claim limitations below) comprising: 
a first electrode 13 that is light-reflective (see Fig. 2); 
a light-emitting layer 17 disposed above the first electrode (see Fig. 2); 
a second electrode 20 that is light-transmissive and is disposed above the light-emitting layer (see Fig. 2); and 
a first optical cavity structure (see claim limitations below) is formed between a surface of the first electrode (top surface of 13) facing the light-emitting layer and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Fig. 2).


    PNG
    media_image2.png
    211
    579
    media_image2.png
    Greyscale

However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: a counter electrode 52 (para [0062]); wherein the counter electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka electrode), … or the like can be used (para [0058]), all of which are equivalent counter electrode structures/compositions.
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the single layer counter electrode of Shirahase for the stacked counter electrode of an ITO/a silver alloy, as taught by Naito, to achieve the same desirable effects.

    PNG
    media_image3.png
    368
    802
    media_image3.png
    Greyscale

The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) disposed on the second electrode (20; ITO-Shirahase or the equivalent Ag alloy layer of Natio’s stacked electrode 52); and a second light-transmissive layer (21-Shirahase) disposed on the first light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), wherein a first optical cavity structure (annotated “1st cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between a surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer 17 and a surface of nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer and an interface between the first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) and the second light-transmissive layer (21-Shirahase), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater.
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the “the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., wavelengths and refractive indexes) are presumed inherent. See MPEP 2112.01(I) and (II).
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 2, refer to the figures cited above, Shirahase and Natio teach the claimed light emitting element (see claim 1 above) including the same material compositions for the first optical cavity structure and the second optical cavity structure. The recitations to “the peak wavelength of the light emitted from the light-emitting layer differs from a peak wavelength of light extracted outside the light-emitting element by 15 nm or smaller, the extracted light being obtained by synthesizing light emitted from the first optical cavity structure and light emitted from the second optical cavity structure” are properties and/or characteristics or those material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and 
Regarding claim 3, refer to the figures cited above, Shirahase and Natio teach when the first wavelength is denoted by ʎ1, an optical distance from the surface of the first electrode 13 facing the light-emitting layer 17 to an emission center inside the light-emitting layer is denoted by Lo (annotated “L0 in Examiner’s modified mark-up of Fig. 2 above), and an optical distance from the emission center to the surface of the second electrode facing the light-emitting layer is denoted by L1 (annotated “L1 in Examiner’s modified mark-up of Fig. 2 above), the following relation is satisfied:

    PNG
    media_image4.png
    50
    237
    media_image4.png
    Greyscale

where Φo  denotes a phase change of light reflected by the surface of the first electrode facing the light-emitting layer, Φ1 denotes a phase change of light reflected by the surface of the second electrode facing the light-emitting layer, and m1 is any natural number (see Examiner’s annotated modified mark-up of Fig. 2 above).
Regarding claim 4, refer to the figures cited above, Shirahase and Natio teach when the second wavelength is denoted by ʎ2, an optical distance from the surface of the first electrode 13 facing the light-emitting layer 17 to an emission center inside the light-emitting layer is denoted by Lo (annotated “L0 in Examiner’s modified mark-up of Fig. 2 above), and an optical distance from the emission center to the surface of the second light-transmissive layer facing the light-emitting layer is denoted by L2 (annotated “L2 in Examiner’s modified mark-up of Fig. 2 above), the following relation is satisfied:

    PNG
    media_image5.png
    49
    242
    media_image5.png
    Greyscale

o denotes a phase change of light reflected by the surface of the first electrode facing the light-emitting layer, Φ2 denotes a phase change of light reflected by the surface of the second light-transmissive layer facing the light-emitting layer, and m2 is any natural number (see Examiner’s annotated modified mark-up of Fig. 2 above).
Regarding claim 8, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a light-emitting element (see claim limitations below) comprising: 
a first electrode 13 that is light-reflective (see Fig. 2); 
a light-emitting layer 17 disposed above the first electrode (see Fig. 2); 
a second electrode 20 that is light-transmissive and is disposed above the light-emitting layer (see Fig. 2); 
a second light-transmissive layer 21 disposed on the second electrode; 
a first optical cavity structure (annotated “1st cavity” in Fig. 2) is formed between a surface of the first electrode (top surface of 13) facing the light-emitting layer and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Fig. 2); and 
the second light-transmissive layer includes silicon oxynitride (SiON)(para [0074]).
Although, Shirahase teaches the second electrode is light-transmissive and the first optical cavity structure, he does not explicitly teach “a first light transmissive layer disposed on the second electrode; and the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second light-transmissive layer, the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, the first light-transmissive layer includes indium zinc oxide (IZO) or niobium oxide (NbO).
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the single layer counter electrode of Shirahase for the stacked counter electrode of an ITO/a silver alloy, as taught by Naito, to achieve the same desirable effects.
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above); a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) disposed on the second electrode (20; ITO-Shirahase or the equivalent Ag alloy layer of Natio’s stacked electrode 52); a second light-transmissive layer (21-Shirahase) disposed on the first light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), wherein a first optical cavity structure (annotated “1st cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between a surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer 17 and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Examiner’s modified mark-up of Fig. 2 above), the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, 15a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 13-Shirohase) facing the light-
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers and material compositions. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the “the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., wavelengths and refractive indexes) are presumed inherent. See MPEP 2112.01(I)(Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent) and (II).
Regarding claim 9, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a self-luminous panel (para [0026]) comprising a plurality of light-emitting elements (see claim limitations below) formed on a substrate 11 (para [0026]), wherein 
the light-emitting elements each comprise:
a first electrode 13 that is light-reflective (para [0055-0056]); 
a light-emitting layer 17 disposed above the first electrode (see Fig. 2); 
a second electrode 20 that is light-transmissive (para [0069]) and is disposed above the light-emitting layer (see Fig. 2); and 

Although, Shirahase teaches the second electrode (comprises a light transmissive material composition) and the first optical cavity structure, he does not explicitly teach “a second light-transmissive layer disposed on the first light-transmissive layer, wherein a first optical cavity structure is formed between a surface of the first electrode facing the light-emitting layer and a surface of the second electrode facing the light-emitting layer, the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second light-transmissive layer, the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater.”
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: an electrode 52 (para [0062]); wherein the electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka metal electrode), … or the like can be used (para [0058]), all of which are equivalent electrode structures/compositions. According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the 
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) disposed on the second electrode (20; ITO-Shirahase or the equivalent Ag alloy layer of Natio’s stacked electrode 52); and a second light-transmissive layer (21-Shirahase) disposed on the first light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), wherein a first optical cavity structure (annotated “1st cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between a surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer 17 and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Examiner’s modified mark-up of Fig. 2 above), the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, 15a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer and an interface between the first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) and the second light-transmissive layer (21-Shirahase), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater.
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the “the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the 
Regarding claim 10, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a self-luminous panel (para [0026]) comprising: 
a substrate 11 (para [0026]), at least part of which is light-transmissive (para [0026]); 
a second light-transmissive layer 21 disposed above the light-transmissive part of the substrate (see Fig. 2); 
a second electrode 13 that is light-transmissive (para [0114] and [0068-0070]; for bottom emission) and is disposed above the first light-transmissive layer (see Fig. 2); a light-emitting layer 17 disposed above the second electrode (see Fig. 2 and para [0114]); and a first electrode 20 that is light-reflective (para [0053-0056]) and is disposed above the light-emitting layer (see Fig. 2); wherein 
a first optical cavity structure (see claim limitations below) is formed between a surface of the first electrode facing the light-emitting layer and a surface of the second electrode facing the light-emitting layer (see Fig. 2), the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer.
Although, Shirahase teaches the second electrode is light-transmissive (ITO) and the first optical cavity structure, he does not explicitly teach “a first light-transmissive layer disposed on the second light-transmissive layer and a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second 
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: a counter electrode 52 (para [0062]); wherein the counter electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka electrode), … or the like can be used (para [0058]), all of which are equivalent counter electrode structures/compositions. According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the single layer counter electrode of Shirahase for the stacked counter electrode of an ITO/a silver alloy, as taught by Naito, to achieve the same desirable effects.
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) disposed on the second light-transmissive layer (21-Shirahase) and a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 20-Shirohase) facing the light-emitting layer 17 and an interface between the first light-transmissive layer and the second light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and the first light-
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers/ material compositions. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the “the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., wavelengths and refractive indexes) are presumed inherent. See MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent) and (II).
Regarding claim 11, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a self-luminous panel (para [0026]) comprising: 
a substrate 11 (para [0026]), at least part of which is light-transmissive (para [0026]); 
a second light-transmissive layer 21 disposed above the light-transmissive part of the substrate (see Fig. 2); 
a second electrode 13 that is light-transmissive (para [0114] and [0068-0070]; for bottom emission) and is disposed above the first light-transmissive layer (see Fig. 2); 
a light-emitting layer 17 disposed above the second electrode (see Fig. 2 and para [0114]); and 
a first electrode 20 that is light-reflective (para [0053-0056]) and is disposed above the light-emitting layer (see Fig. 2); wherein 

the second light-transmissive layer includes silicon oxynitride (SiON).
Although, Shirahase teaches the second electrode is light-transmissive and the first optical cavity structure, he does not explicitly teach “a first light-transmissive layer disposed on the second light-transmissive layer and a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second light-transmissive layer, the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater.”
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: a counter electrode 52 (para [0062]); wherein the counter electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka electrode), … or the like can be used (para [0058]), all of which are equivalent counter electrode structures/compositions. According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the 
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) disposed on the second light-transmissive layer (21-Shirahase) and a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 20-Shirohase) facing the light-emitting layer 17 and an interface between the first light-transmissive layer and the second light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer includes indium zinc oxide (IZO)(para [0062]-Naito) or niobium oxide (NbO)
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the “the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., wavelengths and refractive indexes) are presumed inherent. See MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent) and (II).
Regarding claim 12, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a light-emitting element (see claim limitations below) comprising: 
forming a first electrode 13 that is light-reflective (see Fig. 2); 
forming a light-emitting layer 17 disposed above the first electrode (see Fig. 2); 
forming a second electrode 20 that is light-transmissive and is disposed above the light-emitting layer (see Fig. 2); 
forming a second light transmissive layer 21; 
wherein in the forming of the second electrode, a first optical cavity structure (see claim limitations below) is formed between a surface of the first electrode (top surface of 13) facing the light-emitting layer and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Fig. 2).
Although, Shirahase teaches the second light-transmissive electrode and the first optical cavity structure, he does not explicitly teach “a second light-transmissive layer disposed on the first light-transmissive layer, wherein a first optical cavity structure is formed between a surface of the first electrode facing the light-emitting layer and a surface of the second electrode facing the light-emitting layer, the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second light-transmissive layer, the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater.”
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: a counter electrode 52 (para [0062]); wherein the counter electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the single layer counter electrode of Shirahase for the stacked counter electrode of an ITO/a silver alloy, as taught by Naito, to achieve the same desirable effects.
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): forming a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) on the second electrode (20; ITO-Shirahase or the equivalent Ag alloy layer of Natio’s stacked electrode 52); and forming a second light-transmissive layer (21-Shirahase) on the first light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), wherein in the forming of the second electrode, a first optical cavity structure (annotated “1st cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between a surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer 17 and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Examiner’s modified mark-up of Fig. 2 above), the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, in the forming of the  second light transmissive layer, a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer and an interface between the first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) and the second light-transmissive layer (21-Shirahase), the second optical cavity structure corresponding to a 
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the “the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater” are properties and/or characteristics of the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., wavelengths and refractive indexes) are presumed inherent. See MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent) and (II).
Regarding claim 13, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a light-emitting element (see claim limitations below) comprising: 
forming a first electrode 13 that is light-reflective (see Fig. 2); 
forming a light-emitting layer 17 disposed above the first electrode (see Fig. 2); 
forming a second electrode 20 that is light-transmissive and is disposed above the light-emitting layer (see Fig. 2); 
forming a second light transmissive layer 21; 

the second light-transmissive layer includes silicon oxynitride (SiON)(para [0074]).
Although, Shirahase teaches the second light transmissive electrode and the first optical cavity structure, he does not explicitly teach “a second light-transmissive layer disposed on the first light-transmissive layer, wherein a first optical cavity structure is formed between a surface of the first electrode facing the light-emitting layer and a surface of the second electrode facing the light-emitting layer, the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second light-transmissive layer, the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength.
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: a counter electrode 52 (para [0062]); wherein the counter electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka electrode), … or the like can be used (para [0058]), all of which are equivalent counter electrode structures/compositions. According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the 
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): forming a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) on the second electrode (20; ITO-Shirahase or the equivalent Ag alloy layer of Natio’s stacked electrode 52); and forming a second light-transmissive layer (21-Shirahase) on the first light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), wherein in the forming of the second electrode, a first optical cavity structure (annotated “1st cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between a surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer 17 and a surface of the second electrode (bottom surface of 20) facing the light-emitting layer (see Examiner’s modified mark-up of Fig. 2 above), the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, in the forming of the  second light transmissive layer, a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer and an interface between the first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) and the second light-transmissive layer (21-Shirahase), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer includes indium zinc oxide (IZO)(para [0062]-Naito) or niobium oxide (NbO).
Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer” and the See MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent) and (II).
Regarding claim 14, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a method of manufacturing a light emitting element (see claim limitations below), the method comprising: forming a second light-transmissive layer 21 on a substrate 11; forming a second electrode 13 that is light-transmissive (para [0114] and [0068-0070]); forming a light-emitting layer 17 above the second electrode (see Fig. 2); and forming a first electrode 20 that is light-reflective (para [0053-0056]) above the light-emitting layer (see Fig. 2), wherein 5in the forming of the second electrode, a first optical cavity structure (annotated “1st cavity” in Fig. 2 above) is formed between a surface of the first electrode facing the light-emitting layer and a surface of the second electrode facing the light-emitting layer (see Fig. 2).
Although, Shirahase teaches the second light-transmissive layer and the first optical cavity structure, he does not explicitly teach “forming a first light-transmissive layer on the second light-transmissive layer; the second electrode is above the first light-transmissive layer; the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light emitted from the light-emitting layer, in the forming of the second light-transmissive layer, a second optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and an interface between the first light-transmissive layer and the second 
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: an electrode 52 (para [0062]); wherein the electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka metal electrode), … or the like can be used (para [0058]), all of which are equivalent electrode structures/compositions. According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the single layer counter electrode of Shirahase for the stacked electrode of an ITO/ silver alloy (aka light transmissive/metal electrode), as taught by Naito, to achieve the same desirable effects.
The combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): forming a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) on the second electrode (20; ITO-Shirahase or the equivalent Ag alloy layer of Natio’s stacked electrode 52); and forming a second light-transmissive layer (21-Shirahase) on the first light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), wherein in the forming of the second electrode, a first optical cavity structure (annotated “1st cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between a surface of the first electrode (top surface of 13-Shirohase) facing the nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 13-Shirohase) facing the light-emitting layer and an interface between the first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) and the second light-transmissive layer (21-Shirahase), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer and the second light-transmissive layer differ in refractive index from each other by 0.3 or greater.
Regarding claim 15, refer to Fig. 1 and the Examiner’s mark-up of Fig. 2 provided above, Shirahase teaches a method of manufacturing a light emitting element (see claim limitations below), the method comprising: forming a second light-transmissive layer 21 on a substrate 11; forming a second electrode 13 that is light-transmissive (para [0114] and [0068-0070]); forming a light-emitting layer 17 above the second electrode (see Fig. 2); and forming a first electrode 20 that is light-reflective (para [0053-0056]) above the light-emitting layer (see Fig. 2), wherein 5in the forming of the second electrode, a first optical cavity structure (annotated “1st cavity” in Fig. 2 above) is formed between a surface of the first electrode facing the light-emitting layer and a surface of the second electrode facing the light-emitting layer (see Fig. 2).
Although, Shirahase teaches the second light-transmissive layer and the first optical cavity structure, he does not explicitly teach “forming a first light-transmissive layer on the second light-transmissive layer; the second electrode is above the first light-transmissive layer; the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than 
However, in the same field of endeavor, Naito teaches/recognizes a photo conversion device 50 (para [0054-0055]) comprising: an electrode 52 (para [0062]); wherein the electrode may include… a stacked film of an ITO (aka a first light-transmissive layer; para [0062]) and a silver alloy (aka metal electrode), … or the like can be used (para [0058]), all of which are equivalent electrode structures/compositions. According to MPEP 2144.06 (II), "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); wherein an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). (see also Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980 and 209 USPQ at 759.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date, to substitute the single layer counter electrode of Shirahase for the stacked electrode of an ITO/ silver alloy (aka light transmissive/metal electrode), as taught by Naito, to achieve the same desirable effects.
Furthermore, Shirahase and Naito teach the claimed first optical cavity structure and the second optical cavity structure; wherein each of the aforementioned structures comprise the same claimed layers and claimed material compositions. The recitations to “the first optical cavity structure corresponding to a first wavelength as a peak wavelength, the first wavelength being longer than a peak wavelength of light See MPEP 2112.01(I)(Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent) and (II).
Therefore, the combination of Shirahase and Naito teach the claim limitations (refer to the Examiner’s modified mark-up of Fig. 2 provided above): a first light-transmissive layer (the ITO layer of Naito’s stacked electrode 52) disposed on the second light-transmissive layer (21-Shirahase) and a second optical cavity structure (annotated “2nd cavity” in Examiner’s modified mark-up of Fig. 2 above) is formed between the surface of the first electrode (top surface of 20-Shirohase) facing the light-emitting layer 17 and an interface between the first light-transmissive layer and the second light-transmissive layer (see Examiner’s modified mark-up of Fig. 2 above), the second optical cavity structure corresponding to a second wavelength as a peak wavelength, the second wavelength being shorter than the first wavelength, and 20the first light-transmissive layer includes indium zinc oxide (IZO)(para [0062]-Naito) or niobium oxide (NbO), and the second light-transmissive layer includes silicon oxynitride (SiON).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kondo (PG Pub 2019/0189713) teaches an organic EL display panel
	b. Lee et al. (PG Pub 2012/0152347) teaches a stacked electrode structure

Allowable Subject Matter
3.	Claims 5-7 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 (ii) claim 5 is fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, a third light-transmissive layer that is disposed on the second light-transmissive layer and includes one or more sublayers, wherein a third optical cavity structure is formed between the surface of the first electrode facing the light-emitting layer and a surface of any of the sublayers that are included in the third light-transmissive layer, the surface of the any sublayer facing the light-emitting layer, and an optical distance between the surface of the second electrode facing the light-emitting layer and an upper surface of the third light-transmissive layer is 1 m or smaller.
Claims 6-7 would be allowable, because they depend on allowable claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /CHRISTINA A SYLVIA/ Examiner, Art Unit 2895